Citation Nr: 1820794	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976, May 1999 to August 1999, and October 2001 to October 2003.  He had additional service in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the instant appeal for further development in September 2014 and June 2017.

During the pendency of this appeal, the RO, in an August 2017 rating decision, granted service connection for bilateral heel spurs and a right elbow condition.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his bilateral heel spur and right elbow disabilities, those claims are no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The OSA claim has since returned for further appellate consideration.

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of OSA.

2.  Resolving any reasonable doubt in favor of the Veteran, his current OSA had its onset during his active military service.


CONCLUSION OF LAW

The criteria to establish service connection for OSA have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

Analysis

The Veteran seeks service connection for OSA, which he asserts was a result of environmental exposures endured during his last period of active duty service from October 2001 to October 2003.  

The competent evidence of record demonstrates that the Veteran has a current diagnosis of OSA.  In this regard, in May 2009 the Veteran was diagnosed with mild OSA in a private sleep study, which was later confirmed by subsequent sleep studies.

Service treatment records (STRs) reveal no complaints, treatment, or diagnosis of OSA during any period of the Veteran's active duty service.  On a May 2003 post-deployment health assessment, the Veteran indicated exposure to environmental hazards such as chemicals, gas and human waste, but endorsed "NO" for breathing difficulties and "still feeling tired after sleeping."  His service personnel records confirm service in Iraq and Kuwait during his last period of active service. 

On his substantive appeal, the Veteran stated that his symptoms of his sleep apnea were first identified by his wife upon his return from the Gulf War in 2003.  She complained of his disturbing sleep patterns, episodes of stopped breathing, and excessive snoring.  The Veteran stated that he was unaware of and did not complain of these symptoms while in service because they occurred while he was asleep; however after service he sought treatment for his symptoms.  

Additionally, the wife's observations were corroborated, in a submitted buddy statement by a fellow service member.  He indicated he was the Veteran's roommate for the majority of the deployment and stated that several months into their deployment, the Veteran started to have a hard time sleeping, seemed to stop breathing while sleeping, and had loud, disruptive snoring, which prompted the serviceman to find alternative sleeping accommodations.  See January 2012 VA Form 9 and January 2015 Third Party Correspondence.

The Veteran was afforded a March 2010 VA compensation examination during which he reported that, after his deployment, his wife noticed his snoring and "blowing noises" that woke him up.  The Veteran indicated that the problems did not exist prior to service.  The examiner confirmed the diagnosis of OSA but opined that the Veteran's condition was not likely related to exposure to environmental hazards during deployment because there were no subjective symptoms of OSA noted in the Veteran's 2003 post deployment assessment.

The Veteran submitted an August 2017 nexus opinion from his private Ear, Nose & Throat physician, Dr. D. K., who reported that the Veteran had moderate OSA as evidenced by sleep study.  After examination, Dr. D. K. found that as a result of the Veteran's service history in Iraq and Kuwait, he was exposed to "very caustic fumes which lead to significant swelling of his airway."  Dr. D. K. stated that snoring became apparent during that time and worsened and persisted since his exposure, which lead to a diagnosis of OSA.  Dr. D. K. opined that swelling in the Veteran's airway from exposure to caustic fumes may have contributed to and worsened his condition and arose out of his active duty service.  

Thereafter, the Veteran was afforded an additional VA examination in September 2017.  The examiner opined that, based on the review of the medical and lay evidence, he could not resolve the issue without resorting to mere speculation that the Veteran's OSA had its onset in 2003.  The examiner provided the rationale that the Veteran's STRs were silent for any complaints of nasal congestion or excessive day time sleepiness during his active duty period in 2003, and in the post-deployment assessment, the Veteran answered "NO" to still feeling tired after sleeping, which was a symptom indicative of sleep apnea.  Moreover, the examiner found that, although the submitted buddy statements were suggestive of sleep apnea symptoms, they were based on history without any documented objective evidence.  

On review, the favorable evidence in this case includes the competent lay statements from the Veteran's wife and fellow service member that they observed symptoms during, and immediately following, the Veteran's active duty which are consistent with the symptoms of OSA. The Board finds that the lay statements of the Veteran's wife and fellow serviceman are competent and finds no reason to doubt the credibly of their statements.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Furthermore, Dr. D. K. provided competent evidence of a nexus between the OSA and the exposure to environmental hazards, which the Veteran acknowledges he was exposed to on the 2003 post deployment assessment.  Dr. D. K. based his opinion on a review of records, as well as an interview, and physical examination of the Veteran.  The Board finds the opinion adequate and probative.

Evidence against the claim includes the above noted VA medical opinions.  However, the Board assigns the March 2010 and September 2017 opinions less probative value.  In this regard, the examiners essentially based their unfavorable opinions on the fact that the Veteran did not report any associated symptoms on his 2003 post-deployment assessment.  Thus, the negative opinions are solely based on a lack of documented in-service symptoms, which is impermissible.  Moreover, as specifically reported by the Veteran, he did not identify the symptoms because they occurred while he was asleep; it was not until after his return from Iraq that his wife noticed his sleeping and breathing symptoms, which prompted him to seek medical advice.   Lastly, the Board observes out that the VA examiners did not discount a relationship between the Veteran's OSA and environmental exposures; rather, they pointed out that he did not report any related symptoms during service.  

Based on this body of evidence, the Board finds that the weight of the probative lay and medical evidence supports a grant in this case.  Accordingly, the Board finds that service connection for OSA is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

ORDER

Service connection for OSA is granted.




____________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


